 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                  UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
                                           FRESNO DIVISION
13
     LARRY ZAMORA,                                   )     Civil No. 1:18-cv-01066-BAM
14
                                                     )
15          Plaintiff,                               )     STIPULATION AND ORDER FOR A
                                                     )     FIRST EXTENSION OF TIME FOR
16                  v.                               )     DEFENDANT TO FILE HER
17                                                   )     RESPONSIVE BRIEF
     ANDREW SAUL,                                    )
18   Commissioner of Social Security,                )
                                                     )
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a first extension of time of 30 days to
24   file her responsive brief. Defendant respectfully requests this extension of time because of an
25   extremely heavy workload, including ten other district court due within the next month, as well
26   as an upcoming family vacation later in August.
27
28   Stip. to Extend Def.’s Brief


                                                       1
 1          The new due date for Defendant’s responsive brief will be Monday, September 16, 2019.
 2
 3
                                                 Respectfully submitted,
 4
 5   Date: August 15, 2019                       LAW OFFICES OF LAWRENCE D. ROHLFING

 6                                       By:     /s/ Monica Perales*
                                                 MONICA PERALES
 7                                               * By email authorization on August 15, 2019
 8                                               Attorney for Plaintiff

 9
     Date: August 15, 2019                       McGREGOR W. SCOTT
10
                                                 United States Attorney
11
                                         By:     /s/ Michael K. Marriott
12                                               MICHAEL K. MARRIOTT
                                                 Special Assistant United States Attorney
13
                                                 Attorneys for Defendant
14
15   Of Counsel
     Jeffrey Chen
16
     Assistant Regional Counsel
17   Social Security Administration
18
19                                               ORDER

20          Pursuant to the parties’ stipulation, and good cause appearing, Defendant shall have an

21   extension of time to file a response to Plaintiff’s Opening Brief. Defendant’s response shall be

22   filed on or before September 16, 2019. All other deadlines in the Court’s Scheduling Order shall

23   be modified accordingly.
24
25   IT IS SO ORDERED.
26
        Dated:    August 19, 2019                           /s/ Barbara    A. McAuliffe          _
27
                                                        UNITED STATES MAGISTRATE JUDGE
28


                                                    2
